Filed 3/7/13 P. v. Hubbard CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B238652

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA376416)
         v.

PATRICK DOUGLAS HUBBARD,

         Defendant and Appellant.



         THE COURT:*

         Appellant Patrick Douglas Hubbard (Hubbard) appeals from the judgment entered
following his conviction of first degree murder in violation of Penal Code sections 187,
subdivision (a), and 189.1 The trial court sentenced Hubbard to 25 years to life for
murder, which it doubled pursuant to section 667, subdivision (e)(1), plus five years
pursuant to section 667, subdivision (a), for a total term of 55 years to life.
         Hubbard was accused of stabbing a man in the course of a robbery. On
November 25, 2000, Michael Williams (Williams) saw a Hispanic male, later determined
to be Fernando Padilla Garcia (Garcia), come out of a salon located in a strip mall.


*        BOREN, P. J., ASHMANN-GERST, J., CHAVEZ, J.
1        All further statutory references are to the Penal Code unless otherwise indicated.
Garcia was then pulled back inside by an African-American male. A few seconds later,
Garcia staggered out and fell to his knees.
       The African-American male followed Garcia outside and hovered over him. He
had a wallet and knife in his hands and was going through Garcia’s pockets. Williams,
who had come within 15 feet, turned and walked away. As he walked away, he heard
what sounded like a knife going into a human body. Garcia has been stabbed 29 times;
four of the wounds were fatal and caused death within minutes.
       Williams called the police and within minutes of their arrival, he provided a
description of the suspect and described what he had seen. Investigating Officer Michael
Pelletier found blood and signs of a struggle inside the salon. A crack cocaine pipe was
found on the floor near the bathroom, along with a partially smoked Newport brand
cigarette and a pack of Newport cigarettes.
       Criminalist Elizabeth Swanson swabbed blood in the bathroom and the floor at the
front of the salon. She also took swabs from the crack pipe. DNA analyst Christine
Sanders (Sanders) developed a DNA profile from the cigarette butt in March 2001. In
November 2001, she developed a DNA profile for the crack pipe found at the scene. It
was identical to the profile developed from the cigarette butt. Sanders also developed a
DNA profile for Garcia and excluded his DNA from both the cigarette and pipe.
       The case went unsolved for many years. Then, on August 31, 2010, detectives
George Shamlyan and Jeff Allen interviewed Hubbard at Georgia State Prison and
obtained a buccal sample from him for DNA testing. Hubbard told the detectives that he
did not frequent Hollywood as he lived in South Central. He also said that he did not
know Garcia, did not recognize Garcia’s photograph, and did not recall having ever been
in Garcia’s salon.




                                              2
       Criminalist Patricia Zdanowski (Zdanowski) swabbed the fingernail clippings that
had been collected from Garcia, as well as a bracelet and a hat that were found at the
scene, for DNA. She submitted the swabs to Bode Technology (Bode), together with
reference samples from Garcia, on October 7, 2011. Zdanowski also submitted
Hubbard’s reference sample to Bode, as well as the DNA profile from the cigarette butt
that Sanders had developed in 2001.
       Vanessa Covert (Covert), a DNA analyst for Bode, testified that she received,
analyzed, and compared the items. The profile from the cigarette butt matched
Hubbard’s DNA profile. The DNA swabs on the floor and bathroom matched Garcia’s
DNA. The swab from the right fingernail had two contributors, the major contributor
being Garcia. Covert could not exclude Hubbard from the minor profile of the fingernail
clippings.
       Latent fingerprints lifted at the scene from inside the bathroom door matched an
exemplar obtained from Hubbard.
       On December 6, 2010, Williams identified Hubbard in court as the assailant. Two
and a half weeks later, on December 27, 2010, he returned to court for a conditional
examination and identified Hubbard as the assailant. He again identified Hubbard at trial.
       Counsel was appointed to represent Hubbard in connection with this appeal. After
examination of the record, counsel filed an “Opening Brief” in which no arguable issues
were raised. On November 15, 2012, we advised Hubbard that he had 30 days within
which to personally submit any contentions or issues for us to consider. No response has
been received to date.
       After reviewing the entire record, we conclude that it provides a factual basis to
support the conviction. Williams testified that he saw and heard the stabbing; he
provided the police with a description of the suspect; he saw the knife in the suspect’s
hand; and he identified Hubbard at trial. Testimony was also given by criminalists and
DNA analysts, who determined that Hubbard’s DNA profile matched the DNA profile
from a cigarette butt recovered at the scene of the crime.



                                             3
      We are satisfied that Hubbard’s attorney has fully complied with her
responsibilities and that no arguable issues exist. (People v. Wende (1979) 25 Cal.3d
436, 441.)
      The judgment is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                            4